                                          Case 1:19-cv-03050-RMI Document 39 Filed 09/03/20 Page 1 of 17




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     DEBRA COHEN TUDOR,                                  Case No. 19-cv-03050-RMI
                                   9                     Plaintiff,
                                                                                             ORDER ON CROSS MOTIONS FOR
                                  10              v.                                         SUMMARY JUDGMET
                                  11     ANDREW M. SAUL,                                     Re: Dkt. Nos. 26, 29
                                  12                     Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff, Debra Cohen Tudor, seeks judicial review of an administrative law judge (“ALJ”)

                                  15   decision denying her application for disability insurance benefits under Title II of the Social

                                  16   Security Act. Plaintiff’s request for review of the ALJ’s unfavorable decision was denied by the

                                  17   Appeals Council, thus, the ALJ’s decision is the “final decision” of the Commissioner of Social

                                  18   Security which this court may review. See 42 U.S.C. §§ 405(g), 1383(c)(3). Both parties have

                                  19   consented to the jurisdiction of a magistrate judge (dkts. 7 & 10), both parties have moved for

                                  20   summary judgment (dkts. 26 & 29), and both parties seek a remand to the ALJ. While Plaintiff

                                  21   seeks remand for the immediate calculation and payment of benefits, Defendant confesses error

                                  22   but seeks a remand for further proceedings.

                                  23                                             BACKGROUND

                                  24          Plaintiff, who is now 56 years old, began her career by earning various advanced degrees

                                  25   in biomedical sciences and electrical engineering from institutions such as Harvard and MIT. See

                                  26   AR at 226, 326; see also Pl.’s Mot. (dkt. 29) at 6. Thereafter, Plaintiff spent the better part of 20

                                  27   years working in highly specialized positions for employers such as Micron Semiconductor

                                  28   Products and the Intel Corporation. Id.; see also AR at 222-25. Starting in September of 2014,
                                          Case 1:19-cv-03050-RMI Document 39 Filed 09/03/20 Page 2 of 17




                                   1   Plaintiff developed a severe migraine illness that caused progressively worsening and debilitating

                                   2   headaches at a frequency of 10 to 20 days per month, and which precluded her ability to function

                                   3   in the workplace at all. See Pl.’s Mot. (dkt. 29) at 6. As described in her Title II application,

                                   4   Plaintiff’s chronic migraines caused her to experience various symptoms including dizziness,

                                   5   fatigue, problems with balance, diminished stamina, tremors, insomnia, nausea and vomiting, pain

                                   6   and pressure in her eyes, as well as sensitivity to sound and light (and a consequential need to rest

                                   7   in a quiet and dark room). AR at 247. In the initial and reconsideration stages of evaluating her

                                   8   application, two non-examining consultants (Drs. Ligon and Kiger) found her migraine illness to

                                   9   be severe, however, they both maintained that there was insufficient evidence to evaluate the claim

                                  10   given that the record before them contained “no indication that there [was] a medical opinion from

                                  11   any medical source.” Id. at 127, 136-37. However, prior to the hearing before the ALJ, Plaintiff

                                  12   supplemented her application with voluminous medical records from her treatment providers. See
Northern District of California
 United States District Court




                                  13   id. at 346-1491.

                                  14          Plaintiff’s more recent primary care provider, Suzanne Sims, M.D., submitted a medical

                                  15   source statement regarding the migraines and their effects on her ability to function. Id. at 1458-

                                  16   84. Initially, Dr. Sims noted that she had been treating Plaintiff for well over two years, with a

                                  17   frequency of treatment sessions every two to four weeks. Id. at 1471. Noting that Plaintiff’s

                                  18   migraine illness resulted in severe headaches as often as 10 to 20 days per month, Dr. Sims opined

                                  19   that the migraines were triggered by hormone imbalances, and that the resulting headaches were

                                  20   exasperated by weather changes, allergies, stress, low blood sugar, insomnia, dehydration, and

                                  21   sensitivities to light, sounds, and odors. Id. Dr. Sims opined that Plaintiff’s illness had lasted

                                  22   longer than 12 months, and that it could be expected to continue as such because the condition was

                                  23   resistant to treatment and also because emotional factors (depression and anxiety) contributed to

                                  24   its severity. Id. Given the severity of the migraine illness, and the lack of success in effectively

                                  25   treating it with medical intervention, Dr. Sims concluded that Plaintiff would be off-task more

                                  26   than 25% of the time in any work setting, and that Plaintiff could be expected to be totally

                                  27   incapacitated when suffering from the effects of her migraine illness. Id. at 1473, 1475.

                                  28   Consequently, Dr. Sims stated that Plaintiff should be expected to be absent from work for 5 or
                                                                                          2
                                          Case 1:19-cv-03050-RMI Document 39 Filed 09/03/20 Page 3 of 17




                                   1   more days per month due to the need for ongoing medical treatment; and further that she would be

                                   2   unable to complete a normal 8-hour workday due to her symptoms on 5 or more days per month.

                                   3   Id. at 1477. During Plaintiff’s migraine flare-ups, which would occur between 10 and 20 days per

                                   4   month, Dr. Sims noted that Plaintiff would need to take unscheduled breaks, averaging 6 hours

                                   5   each, due to pain, nausea, vomiting, and the adverse effects of her medication. Id. at 1483. Lastly,

                                   6   noting that there had been no indication of malingering, Dr. Sims opined that the above-described

                                   7   limitation began in September of 2014. Id. at 1477.

                                   8           In May of 2018, Plaintiff appeared for a hearing before the ALJ. See id. at 100-120. In

                                   9   pertinent part, Plaintiff testified that after a lengthy career in the engineering field, she experienced

                                  10   a precipitous decline in her health in September of 2014 as a result of the worsening of her

                                  11   migraine illness which rendered her unable to return to work. Id. at 106-07. Starting in September

                                  12   of 2014, Plaintiff’s preexisting migraine illness increased in both intensity and frequency such that
Northern District of California
 United States District Court




                                  13   her symptoms were present between 10 and 20 days per month with pain levels ranging from 7 to

                                  14   10 on a scale of 1 to 10. Id. at 107-09. On most occasions, Plaintiff would wake up with such a

                                  15   migraine, and if the first round of medication was effective (roughly 60 to 70 percent of the time),

                                  16   the pain would diminish after three or four hours; however, the remaining 30 to 40 percent of the

                                  17   time, when the first round of medication was ineffective, Plaintiff’s pain would not diminish

                                  18   enough for her to be functional until an additional two to three hours had passed. Id. at 110-111.

                                  19   Further, there were still occasions when even the second round of medication did not dull her pain

                                  20   enough to render her able to get out of bed. Id. at 111. Given the debilitating effects of the

                                  21   migraines, as well as the side effects of her medications, Plaintiff was generally limited to light

                                  22   chores around the house; and, when the effects of her daily medications had worn off, she was

                                  23   able to occasionally go out in public later in the afternoon. Id. at 112. Plaintiff also testified that, in

                                  24   addition to pain, her migraines also cause nausea and that her anti-nausea medication causes her to

                                  25   be so drowsy that it renders her incapacitated for between 8 and 10 hours. Id. at 115-16. Despite

                                  26   her doctors taking a trial and error approach with various medications between 2014 and 2018,

                                  27   Plaintiff’s symptoms largely remained the same. Id. at 116. Lastly, near the end of the hearing, the

                                  28   vocational expert (“VE”) testified that if Plaintiff were likely to miss as little as four days of work
                                                                                           3
                                          Case 1:19-cv-03050-RMI Document 39 Filed 09/03/20 Page 4 of 17




                                   1   in an average month, she could neither perform her past relevant work, nor any other work that

                                   2   might be available in the national economy. Id. at 119-20.

                                   3           Three months later, in August of 2018, the ALJ issued an adverse decision in which he

                                   4   found all of Plaintiff’s impairments to be non-severe, and therefore, the ALJ found Plaintiff not

                                   5   disabled at Step Two. Id. at 17-24. Specifically, the ALJ found that Plaintiff’s migraine illness was

                                   6   medically determinable; however, without so much as mentioning the findings and opinions of Dr.

                                   7   Sims, the ALJ simply dismissed the entirety of the medical evidence of Plaintiff’s migraine illness

                                   8   by stating that the medical records themselves were dated “from either prior to the alleged onset

                                   9   date, or after the date last insured,” and that Plaintiff’s testimony was, by itself, “insufficient” for a

                                  10   disability finding. Id. at 20-21. The ALJ appears to have employed some circular logic in order to

                                  11   theorize that Plaintiff’s headaches were caused by the opiate medications that had been prescribed

                                  12   to treat the headaches themselves, and that Plaintiff’s migraine illness was in fact caused by a
Northern District of California
 United States District Court




                                  13   narcotic dependency. Id. at 22. In support of this theory, the ALJ only cited to a progress note

                                  14   from a hospital visit in September of 2015, during which Dr. Cho opined that it may be possible

                                  15   that Plaintiff’s migraine illness might improve if her medicinal regimen were changed from

                                  16   “abortive” medications that were designed to abate the pain associated with her headaches, to

                                  17   “preventive” medications. See id. at 502. However, nowhere in this progress note, nor any of the

                                  18   associated treatment records, is there any indication that Dr. Cho or any other physician had

                                  19   formed an opinion that Plaintiff’s migraine illness was rooted in the medications that her

                                  20   physicians had prescribed to treat the illness itself. Indeed, because Plaintiff’s physicians spent

                                  21   years using a trial and error approach to treating her migraines, which they consistently noted as

                                  22   being hormonal in origin, Dr. Cho’s progress note from September of 2015 actually stated that

                                  23   “[p]reventive medications tried are Nortriptyline Prozac [and were] not much help.” Id. Further,

                                  24   the ALJ opined that Plaintiff’s migraine illness would simply go away if she were to discontinue

                                  25   her prescribed medications and replace them with Botox injections. Id. at 22. However, the ALJ’s

                                  26   opinion failed to take note of the fact that Dr. Cho had in fact surmised that “[B]otox is an option

                                  27   but not a good option.” Id. at 205. Once again, without even so much as a mention of the findings

                                  28   and conclusions expressed by Dr. Sims, the ALJ discounted the entirety of Plaintiff’s testimony by
                                                                                           4
                                          Case 1:19-cv-03050-RMI Document 39 Filed 09/03/20 Page 5 of 17




                                   1   merely stating that “the documentary medical evidence from the relevant period does not

                                   2   objectively support such severity or frequency [of migraine symptoms].” Id. at 23. In the end, the

                                   3   ALJ found Plaintiff not disabled at Step Two by concluding that due to the “lack of medical

                                   4   evidence,” Plaintiff experienced no limitations at all in any area of functioning. Id. at 24.

                                   5          Given that the trial and error approach to treating her migraine illness had proved

                                   6   ineffective, Plaintiff sought treatment from Susan Hutchinson, M.D., a neurologist who specializes

                                   7   in headache medicine and women’s issues with regards to migraine treatment. Id. at 29-32. In

                                   8   support of Plaintiff’s application for disability benefits, Dr. Hutchinson submitted a letter, dated

                                   9   November 18, 2018, in which she explained the etiology of Plaintiff’s migraine illness, as well as

                                  10   why Plaintiff’s condition had been largely misunderstood by her earlier treatment providers. Id.

                                  11   Initially, Dr. Hutchinson noted that she has been certified as a specialist in headache medicine by

                                  12   the Council for Neurologic Subspecialties since 2006, and that she has practiced primary care
Northern District of California
 United States District Court




                                  13   medicine with a special interest in women’s health, hormones, and migraines for over twenty

                                  14   years. Id. at 29. In addition to being on staff at Hoag Hospital in Newport Beach, California, Dr.

                                  15   Hutchinson is also the founder and director of the Orange County Migraine and Headache Center

                                  16   in Irvine, California. Id. Further, in addition to participating in numerous headache research

                                  17   projects, co-authoring two books on migraines, authoring numerous articles in various medical

                                  18   journals on the subject, and lecturing nationally on the subject, Dr. Hutchinson served for 5 years

                                  19   as the chair for the women’s issues section of the American Headache Society. Id.

                                  20          Prior to reporting on Plaintiff’s migraine illness, Dr. Hutchinson gathered evidence by

                                  21   performing a medical examination and reviewing all of Plaintiff’s pertinent medical records. Id.

                                  22   Initially, Dr. Hutchinson noted that, since late 2014, Plaintiff has suffered migraine attacks

                                  23   between 10 and 20 days per month, and that “[m]ost of these migraine attacks are disabling,

                                  24   causing [Plaintiff] to be bedridden for hours due to severe throbbing head pain made worse by any

                                  25   motion, as well as nausea, photophobia, and phonophobia.” Id. In those months where Plaintiff has

                                  26   14 or few migraine attacks, her symptoms match the criteria for an episodic migraine illness, but

                                  27   in those months where she experiences more than 15 attacks, her condition meets the criteria for a

                                  28   chronic migraine illness. Id. Importantly, Dr. Hutchinson noted that while Plaintiff “does have
                                                                                          5
                                          Case 1:19-cv-03050-RMI Document 39 Filed 09/03/20 Page 6 of 17




                                   1   additional migraine triggers beyond those of a hormonal nature, her migraine pattern is consistent

                                   2   with a primary cause of menstrually related migraine (i.e. hormonal migraine) which has worsened

                                   3   in recent years due to perimenopause and, of late, early menopause . . . [and] [t]here is no

                                   4   indication that the disabling frequency or severity of [Plaintiff’s] migraines is due to medication

                                   5   overuse.” Id. at 30. Thus, as to Dr. Cho’s musing notation that the etiology of Plaintiff’s migraine

                                   6   illness may possibly be rooted in rebound from the medications themselves, Dr. Hutchinson

                                   7   disagreed and maintained that “[e]arlier diagnosis to that effect overlooked the more obvious

                                   8   reason for the worsening of [Plaintiff’s] migraines in recent years, i.e. her progression through

                                   9   perimenopause and early menopause in combination with her long history of hormone migraine.”

                                  10   Id. Dr. Hutchinson then added that menstrual-related migraine illness (which includes all

                                  11   hormonally-triggered migraines) is more severe and more difficult to treat than other types of

                                  12   migraines, and that “hormonal migraine attacks are typically longer, more severe, less likely to
Northern District of California
 United States District Court




                                  13   respond to treatment, more likely to recur, and more disabling.” Id.

                                  14          Noting the disagreement within the neurologist and headache specialist community about

                                  15   the validity and applicability of diagnoses of rebound headaches, also known as medication

                                  16   overuse headaches (“MOH”), Dr. Hutchinson explained that recent scholarship has made it clear

                                  17   that “the data supporting MOH, such as exists, is weak and has frequently been incorrectly

                                  18   evaluated, leading to overly broad and inappropriate application of the MOH diagnosis.” Id. In

                                  19   short, Dr. Hutchinson maintained that earlier diagnoses suggesting that Plaintiff’s migraines may

                                  20   have been rebound headaches caused by medication overuse appear to have fallen into that trap

                                  21   and that those diagnoses were unsupported by the facts of Plaintiff’s case because “there is no

                                  22   evidence that [Plaintiff’s] condition is related to or has been caused by medication overuse.” Id. In

                                  23   fact, Dr. Hutchinson opined that, in 2015, when one of Plaintiff’s earlier doctors refused to

                                  24   consider the prophylactic use of a preventative dose of frovatripan (which Plaintiff herself had

                                  25   suggested), that her doctors “missed a valuable opportunity to attempt a preventive regimen that

                                  26   might have allowed [Plaintiff] to avoid significant suffering and disability.” Id. As to Dr. Cho’s

                                  27   recommendation that Plaintiff consider migraine prophylaxis with Botox, amitriptyline,

                                  28   nortriptyline, Topamax, or the antiepileptic medication Depakote, Dr. Hutchinson explained that
                                                                                         6
                                          Case 1:19-cv-03050-RMI Document 39 Filed 09/03/20 Page 7 of 17




                                   1   “in the context of [Plaintiff’s] sensitivities and comorbidities, none of those approaches is likely to

                                   2   have succeeded in providing a significant long-term reduction in her migraine frequency and

                                   3   severity . . . [m]eanwhile each of those approaches carries significant risk or short-term and,

                                   4   potentially, long-term adverse effects.” Id. at 31. Specifically, Dr. Hutchinson explained that

                                   5   Botox would have been particularly unsuitable due to the fact that “the mean reduction in migraine

                                   6   frequency [using Botox] is typically superior to placebo by only 1-2 days per month.” Id.

                                   7   Amitriptyline and nortriptyline, being in the same pharmacological family, would have been

                                   8   equally unsuitable because Plaintiff had already used this medication with little to no benefit at

                                   9   low doses for over 12 years, and that Plaintiff was unable to tolerate higher doses. Id. Likewise,

                                  10   Dr. Hutchinson noted that Topamax would have been similarly ineffective because it is poorly

                                  11   tolerated as a long-term medication, and also because a double-blind placebo-controlled trial

                                  12   showed that Topamax only provides a mean reduction in migraine frequency of about 1 day per
Northern District of California
 United States District Court




                                  13   month relative to a placebo. Id. Lastly, Dr. Hutchinson explained that the antiepileptic medication

                                  14   Depakote would be similarly unsuitable because its mean reduction in monthly migraine

                                  15   frequency was less than 1 day per month relative to a placebo while presenting significant long-

                                  16   term adverse effects such as liver toxicity, GI issues (to which Plaintiff is particularly sensitive),

                                  17   dizziness, fatigue, tremor, and other systemic issues. Id.

                                  18          Because of the severe pain associated with Plaintiff’s migraine illness, Dr. Hutchinson

                                  19   noted that it was entirely appropriate for her previous doctors to prescribe hydrocodone-containing

                                  20   opioid medicines because failing to do so would have not only left Plaintiff in terrible pain, but it

                                  21   would have contributed to a worsening of her condition due to the spiraling effect of the pain on

                                  22   her migraine illness. Id. at 32. In this regard, Dr. Hutchinson specifically noted that Plaintiff’s

                                  23   medical records and prescription history “clearly show that she has always used these medications

                                  24   in a manner commensurate with her medical condition . . . [with] no evidence of [Plaintiff] ever

                                  25   using opioids inappropriately[,] or ever inappropriately requesting opioids . . . placing her in the

                                  26   lowest risk category for risk of opioid abuse.” Id. In conclusion, after noting that her previous

                                  27   doctors’ diagnoses had not adequately factored in the predominantly hormonal component of her

                                  28   migraine illness[,] [and that] previous treatment recommendations were not appropriately tailored
                                                                                          7
                                          Case 1:19-cv-03050-RMI Document 39 Filed 09/03/20 Page 8 of 17




                                   1   to her specific biochemistry and comorbidities,” Dr. Hutchinson added that she would be

                                   2   “working with [Plaintiff] to have her try some promising alternative approaches to migraine

                                   3   prevention and management which were not previously offered to her.” Id. However, because

                                   4   “hormonal migraine is notoriously difficult to treat, [and because] there is no guarantee of

                                   5   success,” Dr. Hutchinson expressed support for Plaintiff’s claim for disability benefits while

                                   6   noting her conclusion that “there is no doubt that since late 2014, her migraine illness has been,

                                   7   and currently continues to be, disabling.” Id.

                                   8          Thus, by way of summary, Plaintiff’s more recent primary care provider, Dr. Sims, treated

                                   9   Plaintiff for over two years, and in March of 2018, opined that Plaintiff’s migraine illness was

                                  10   triggered by hormones (see id. at 1471) and that the condition rendered Plaintiff unable to function

                                  11   in any workplace for 5 or more days per month (see id. at 1477). Then, in November of 2018,

                                  12   Plaintiff’s treating specialist, Dr. Hutchinson, rendered a concurring opinion that both
Northern District of California
 United States District Court




                                  13   contextualized and explained the limitations opinions expressed by Dr. Sims a few months earlier

                                  14   (see id. at 29-32). While the ALJ’s decision (see id. at 17-24) failed to make any mention of any of

                                  15   the limitations opinions expressed by Dr. Sims in her medical source statement, the Appeals

                                  16   Council was likewise unmoved by Plaintiff’s submission of Dr. Hutchinson’s report and noted

                                  17   that, “[w]e find this evidence does not show a reasonable probability that it would change the

                                  18   outcome of the decision.” See id. at 2. Thereafter, on April 1, 2019, the Appeals Council denied

                                  19   Plaintiff’s request for review of the ALJ’s decision which had found Plaintiff not disabled at Step

                                  20   Two by finding that her migraine illness was not severe because it was attended with no

                                  21   limitations in any area of work-related functioning. See id. at 1-3.

                                  22                                              DISCUSSION

                                  23          The evaluation of claimed impairments at Step Two of the sequential evaluation process is

                                  24   a de minimis test intended to weed out the most minor of impairments, as well as functioning as a

                                  25   screening device to dispose of patently groundless claims. See Bowen v. Yuckert, 482 U.S. 137,

                                  26   153-154 (1987); Edlund v. Massanari, 253 F.3d 1152, 1158 (9th Cir. 2005) (quoting Smolen v.

                                  27   Chater, 80 F.3d 1273, 1290 (9th Cir. 1996)); Webb v. Barnhart, 433 F.3d 683, 687 (9th Cir. 2005).

                                  28   Thus, a finding of non-severity at Step Two must be “clearly established by medical evidence”
                                                                                         8
                                          Case 1:19-cv-03050-RMI Document 39 Filed 09/03/20 Page 9 of 17




                                   1   (see id.), and if a claimant meets her evidentiary burden under Step Two’s de minimis standard, an

                                   2   ALJ “must find that the impairment is ‘severe’ and move to the next step” in the five-step

                                   3   evaluation process. See Edlund, 253 F.3d at 1160. For these reasons, “[a]mple authority cautions

                                   4   against a determination of nondisability at step two.” Ortiz v. Commissioner of Social Sec., 425 F.

                                   5   App’x 653, 655 (9th Cir. 2011) (citing Yuckert, 482 U.S. at 153; Webb, 433 F.3d at 686; and,

                                   6   Smolen, 80 F.3d at 1290).

                                   7          In the present context, at Step Two of the evaluation process, the ALJ was bound by 20

                                   8   C.F.R. § 404.1520a, which required a determination as to whether Plaintiff has a medically

                                   9   determinable impairment, a rating of the degree of functional limitation for four functional areas,

                                  10   and a determination as to the severity of the impairment and then, if severe, the ALJ will proceed

                                  11   to Step Three of the evaluation process. See Keyser v. Commissioner of Social Sec., 648 F.3d 721

                                  12   (9th Cir. 2011). Here, while the ALJ implemented this process, he arbitrarily decided that
Northern District of California
 United States District Court




                                  13   Plaintiff’s migraines caused no limitations at all in any of the work-related areas of functioning,

                                  14   and, the ALJ did so without so much as a mention of the work-preclusive limitations opinions in

                                  15   each of these four functional areas as expressed by Dr. Sims. As to Dr. Hutchinson’s opinion

                                  16   which served to contextualize and explain the opinions of Dr. Sims, it should be noted that the

                                  17   scope of the record before this court is determined by what evidence the Appeals Council

                                  18   considered, or should have considered. In cases where the Appeals Council considered new

                                  19   evidence in deciding whether to review an ALJ’s decision, that evidence becomes part of the

                                  20   administrative record, which this court must consider when reviewing the Commissioner’s final

                                  21   decision for substantial evidence. See Brewes v. Commissioner of Social Sec., 682 F.3d 1157,

                                  22   1163 (9th Cir. 2012). Thus, the Appeals Council must consider additional evidence that may be

                                  23   submitted if the evidence is both “new and material.” See 20 C.F.R. 404.970 (b). In such cases, the

                                  24   Appeals Council should consider the entire record, including the new evidence, in order to

                                  25   determine if the ALJ’s findings are “contrary to the weight of the evidence.” Id. Evidence is

                                  26   considered material under 42 U.S.C. § 405(g) if it bears “directly and substantially on the matter in

                                  27   dispute,” and there is a “reasonable possibility” that the new evidence would have changed the

                                  28   outcome. See Mayes v. Massanari, 276 F.3d 453, 462 (9th Cir. 2001). Here, the Appeals Council
                                                                                         9
                                         Case 1:19-cv-03050-RMI Document 39 Filed 09/03/20 Page 10 of 17




                                   1   did consider Dr. Hutchinson’s letter and opinions but found that the additional information did not

                                   2   provide a basis for changing the ALJ’s decision. See AR at 2. Accordingly, this court must

                                   3   consider the new evidence and evaluate the record as a whole. See Ramirez v. Shalala, 8 F.3d

                                   4   1449, 1452 (9th Cir. 1993).

                                   5          Having stated that the ALJ made no mention of Dr. Sims’s opinion, it should now be noted

                                   6   that medical opinions are “distinguished by three types of physicians: (1) those who treat the

                                   7   claimant (treating physicians); (2) those who examine but do not treat the claimant (examining

                                   8   physicians); and (3) those who neither examine nor treat the claimant (nonexamining physicians).”

                                   9   Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). The medical opinion of a claimant’s treating

                                  10   provider is given “controlling weight” so long as it “is well-supported by medically acceptable

                                  11   clinical and laboratory diagnostic techniques and is not inconsistent with the other substantial

                                  12   evidence in [the claimant’s] case record.” 20 C.F.R. § 404.1527(c)(2); see also Revels v. Berryhill,
Northern District of California
 United States District Court




                                  13   874 F.3d 648, 654 (9th Cir. 2017). In cases where a treating doctor’s opinion is not controlling, the

                                  14   opinion is weighted according to factors such as the nature and extent of the treatment

                                  15   relationship, as well as the consistency of the opinion with the record. 20 C.F.R. § 404.1527(c)(2)-

                                  16   (6); Revels, 874 F.3d at 654.

                                  17          “To reject [the] uncontradicted opinion of a treating or examining doctor, an ALJ must

                                  18   state clear and convincing reasons that are supported by substantial evidence.” Ryan v.

                                  19   Commissioner of Social Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (alteration in original) (quoting

                                  20   Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005)). “If a treating or examining doctor’s

                                  21   opinion is contradicted by another doctor’s opinion, an ALJ may only reject it by providing

                                  22   specific and legitimate reasons that are supported by substantial evidence.” Id. (quoting Bayliss,

                                  23   427 F.3d at 1216); see also Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (“[The] reasons

                                  24   for rejecting a treating doctor’s credible opinion on disability are comparable to those required for

                                  25   rejecting a treating doctor’s medical opinion.”). “The ALJ can meet this burden by setting out a

                                  26   detailed and thorough summary of the facts and conflicting clinical evidence, stating his [or her]

                                  27   interpretation thereof, and making findings.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.

                                  28   1989) (quoting Cotton v. Bowen, 799 F.2d 1403, 1408 (9th Cir. 1986)). Further, “[t]he opinion of a
                                                                                        10
                                         Case 1:19-cv-03050-RMI Document 39 Filed 09/03/20 Page 11 of 17




                                   1   nonexamining physician cannot by itself constitute substantial evidence that justifies the rejection

                                   2   of the opinion of either an examining physician or a treating physician.” Lester, 81 F.3d at 831;

                                   3   see also Revels, 874 F.3d at 654-55; Widmark v. Barnhart, 454 F.3d 1063, 1066-67 n.2 (9th Cir.

                                   4   2006); Morgan v. Commissioner of Social Sec., 169 F.3d 595, 602 (9th Cir. 1999); see also

                                   5   Erickson v. Shalala, 9 F.3d 813, 818 n.7 (9th Cir. 1993). In situations where a Plaintiff’s condition

                                   6   progressively deteriorates, the most recent medical report is the most probative. See Young v.

                                   7   Heckler, 803 F.2d 963, 968 (9th Cir. 1986). Importantly, the opinions of specialists about medical

                                   8   issues related to their areas of specialization are entitled to greater weight. See 20 C.F.R. §

                                   9   404.1527(c)(5) (“We generally give more weight to the medical opinion of a specialist about

                                  10   medical issues related to his or her area of specialty than to the medical opinion of a source who is

                                  11   not a specialist.”); Revels, 874 F.3d at 654; see also Benecke v. Barnhart, 379 F.3d 587, 594 n.4

                                  12   (9th Cir. 2004) (A doctor’s specialized knowledge is especially relevant with respect to conditions
Northern District of California
 United States District Court




                                  13   that are “poorly understood” within the rest of the medical community.).

                                  14          Under these standards, the ALJ was required to provide (at the very least) specific and

                                  15   legitimate reasons for rejecting the opinions of Dr. Sims – and, having failed to mention Dr.

                                  16   Sims’s opinions at all, the ALJ obviously failed to meet this standard. Likewise, because of the

                                  17   evidence that Plaintiff’s migraine illness was progressively worsening, it was error for the ALJ to

                                  18   fail to afford controlling weight to Dr. Sims’s more recently rendered opinion. Furthermore,

                                  19   because Dr. Hutchinson is a specialist in headache medicine and migraine treatment, it was error

                                  20   for the Commissioner to fail to give greater weight to her opinion – especially because Dr.

                                  21   Hutchinson’s letter made it clear that she was rendering an opinion about a condition (a

                                  22   menstrually-related hormone-triggered migraine illness) that was poorly understood within the rest

                                  23   of the medical community. See id. Accordingly, because the Commissioner improperly rejected

                                  24   the opinions rendered by Drs. Sims and Hutchinson, those opinions will now be credited as true as

                                  25   a matter of law.

                                  26          As to Plaintiff’s testimony (which was entirely consistent with the limitations opined by

                                  27   Dr. Sims), it should be noted that when medically documented impairments reasonably could be

                                  28   expected to produce some degree of the symptoms complained of, and the record contains no
                                                                                         11
                                         Case 1:19-cv-03050-RMI Document 39 Filed 09/03/20 Page 12 of 17




                                   1   affirmative evidence of malingering, as was the case here, “the ALJ can reject the claimant’s

                                   2   testimony about the severity of . . . symptoms only by offering specific, clear and convincing

                                   3   reasons for doing so.” Smolen, 80 F.3d at 1281. Thus, generalized assertions that the claimant is

                                   4   not credible are insufficient; instead, an ALJ must “state which . . . testimony is not credible and

                                   5   what evidence suggests the complaints are not credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th

                                   6   Cir. 1993). Here, the ALJ merely repeated the often-used boilerplate explanation that while

                                   7   Plaintiff’s medically determinable impairments could have been reasonably expected to have

                                   8   perhaps produced some of the alleged symptoms, that the claimant’s statements concerning the

                                   9   intensity, persistence and limiting effects of these symptoms “are not entirely consistent with the

                                  10   medical evidence and other evidence in the record.” See AR at 23. As a number of courts have

                                  11   noted, boilerplate language of this sort fails to inform a reviewing court of the specific evidence

                                  12   the ALJ considered in determining that claimant’s complaints were not credible, and furthermore,
Northern District of California
 United States District Court




                                  13   it fails to inform a reviewing court as to which portions of Plaintiff’s testimony were credited and

                                  14   which portions were not. See Laborin v. Berryhill, 867 F.3d 1151, 1154-55 (9th Cir. 2017); see

                                  15   also Brown-Hunter v. Colvin, 806 F.3d 487, 489, 494 (9th Cir. 2015) (To discredit a claimant’s

                                  16   symptom testimony when the claimant has provided objective medical evidence of the

                                  17   impairments which might reasonably produce the symptoms or pain alleged and there is no

                                  18   evidence of malingering, the ALJ must give “specific, clear, and convincing reasons for rejecting”

                                  19   the testimony by identifying “which testimony [the ALJ] found not credible” and explaining

                                  20   “which evidence contradicted that testimony.”); see also Bjornson v. Astrue, 671 F.3d 640, 645

                                  21   (7th Cir. 2012) (noting that this boilerplate language “gets things backwards”); and, Mascio v.

                                  22   Colvin, 780 F.3d 632, 639 (4th Cir. 2015) (concluding the boilerplate language “gets things

                                  23   backwards by implying that ability to work is determined first and is then used to determine the

                                  24   claimant’s credibility.”). Thus, because the court finds that the ALJ’s explanation for rejecting

                                  25   Plaintiff’s pain and symptom testimony was neither clear nor convincing, that testimony will now

                                  26   be credited as true as a matter of law. Indeed, because the ALJ failed to discuss the opinions

                                  27   rendered by Dr. Sims, Defendant concedes that the ALJ’s decision was unsupported by substantial

                                  28   evidence and that remand, in one form or another, is appropriate. See Def.’s Mot. (dkt. 26) at 5.
                                                                                         12
                                         Case 1:19-cv-03050-RMI Document 39 Filed 09/03/20 Page 13 of 17




                                   1   What remains for this court to determine is the nature of that remand – while Defendant submits

                                   2   that further proceedings are required, Plaintiff submits that the record is complete and that further

                                   3   proceedings would serve no useful purpose.

                                   4   Nature of Remand

                                   5          The decision whether to remand for further proceedings or for immediate payment of

                                   6   benefits is within the discretion of the court. Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir.

                                   7   2000), cert. denied, 531 U.S. 1038 (2000). The Court of Appeals for the Ninth Circuit has

                                   8   established a three-part test “for determining when evidence should be credited and an immediate

                                   9   award of benefits directed.” Id. Remand for an immediate award of benefits is appropriate when:

                                  10   (1) the ALJ has failed to provide legally sufficient reasons for rejecting such evidence; (2) there

                                  11   are no outstanding issues that must be resolved before a determination of disability can be made;

                                  12   and, (3) it is clear from the record that the ALJ would be required to find the claimant disabled
Northern District of California
 United States District Court




                                  13   were such evidence credited. Id. The second and third prongs of the test often merge into a single

                                  14   question; that is, whether the ALJ would have to award benefits if the case were remanded for

                                  15   further proceedings. Id. at 1178 n.2; see also Garrison v. Colvin, 759 F.3d 995, 1021-23 (9th Cir.

                                  16   2014) (when all three conditions of the credit-as-true rule are satisfied, and a careful review of the

                                  17   record discloses no reason to seriously doubt that a claimant is, in fact, disabled, a remand for a

                                  18   calculation and award of benefits is required). A reviewing court should decline to credit

                                  19   testimony and remand for an immediate award of benefits whenever “outstanding issues” require

                                  20   further proceedings. See Luna v. Astrue, 623 F.3d 1032, 1035 (9th Cir. 2010); see also Garrison,

                                  21   759 F.3d at 1020. In other words, even where all the conditions for the credit-as-true rule are met,

                                  22   courts retain “flexibility to remand for further proceedings when the record as a whole creates

                                  23   serious doubt as to whether the claimant is, in fact, disabled within the meaning of the Social

                                  24   Security Act.” Id. at 1021; see also Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015)

                                  25   (“Unless the district court concludes that further administrative proceedings would serve no useful

                                  26   purpose, it may not remand with a direction to provide benefits.”); Treichler v. Commissioner of

                                  27   Social Sec., 775 F.3d 1090, 1105 (9th Cir. 2014) (“Where . . . an ALJ makes a legal error, but the

                                  28   record is uncertain and ambiguous, the proper approach is to remand the case to the agency.”);
                                                                                         13
                                         Case 1:19-cv-03050-RMI Document 39 Filed 09/03/20 Page 14 of 17




                                   1   McAllister v. Sullivan, 888 F.2d 599, 603 (9th Cir. 1989) (remanding for further proceedings

                                   2   because the ALJ was in a better position than a reviewing court to point to pertinent evidence in

                                   3   record).

                                   4           As mentioned above, while Defendant concedes that the ALJ’s failure to even address the

                                   5   opinions of Dr. Sims constitutes an error justifying remand, Defendant submits that further

                                   6   proceedings are required because “[t]he record contain (sic) conflicting opinions, precluding an

                                   7   award of benefits.” See Def.’s Mot. (dkt. 26) at 7, 10-11. The court disagrees, and finds that

                                   8   Defendant’s assertions of conflict in the record are not such that would preclude an award of

                                   9   benefits because a review of the record as a whole does not give rise to any serious doubt that

                                  10   Plaintiff is in fact disabled. First, Defendant points to the fact that one of Plaintiff’s earlier

                                  11   physicians, Dr. Joshi, who is an internal medicine doctor and not a specialist, had told Plaintiff

                                  12   during a phone call in February of 2015 that while Plaintiff was on 50 % work disability at the
Northern District of California
 United States District Court




                                  13   time, Dr. Joshi could not justify 100% disability due to migraines. See id. at 7 (citing AR at 519).

                                  14   However, this notation, stemming from a telephone encounter in 2015, is not the sort of conflict

                                  15   that either warrants further proceedings or gives rise to any serious doubt that Plaintiff is in fact

                                  16   disabled: (1) because Dr. Joshi is not a specialist in the area of headache medicine; (2) because

                                  17   Plaintiff’s condition was progressively worsening during this period; (3) because Dr. Joshi’s

                                  18   statement significantly predated the evaluations and opinions of Drs. Sims and Hutchinson; and

                                  19   (4) because the opinions of Drs. Sims and Hutchinson were due greater weight because those

                                  20   work-preclusive opinions were rendered by specialists in a field (menstrually-related hormone-

                                  21   triggered migraine illness) that is poorly understood within the rest of the medical community.

                                  22   Indeed, as described by Dr. Hutchinson, Plaintiff’s earlier doctors (including Dr. Joshi) had not

                                  23   adequately factored in the predominantly hormonal component of her migraine illness, thus,

                                  24   previous treatment recommendations were not appropriately tailored to Plaintiff’s specific

                                  25   biochemistry and comorbidities. See AR at 32. Accordingly, the court finds that Defendant’s

                                  26   assertion of a record-based conflict, based on Dr. Joshi’s notation about 100% disability, is not the

                                  27   sort of indicator that gives rise to any serious doubts that Plaintiff is in fact disabled such that

                                  28   further administrative proceedings would be required.
                                                                                           14
                                         Case 1:19-cv-03050-RMI Document 39 Filed 09/03/20 Page 15 of 17




                                   1          Next, Defendant submits that a record-based conflict is also manifest in the 2017 opinion

                                   2   of a non-examining state agency consultant, Dr. Kiger, because of the notion that he “reviewed the

                                   3   records and opined that Plaintiff’s migraines were not presumptively disabling.” See Def.’s Mot.

                                   4   (dkt. 26) at 7. First, Dr. Kiger did not have the benefit of reviewing the later-rendered opinions of

                                   5   Drs. Sims and Hutchinson, and when Dr. Kiger stated that it did not appear that Plaintiff’s

                                   6   migraine illness was “sufficiently limiting to equal a listing,” it was with the qualification that the

                                   7   evidence of record was, at the time, not sufficient to assess an RFC. See AR at 135. In any event,

                                   8   Dr. Kiger’s 2017 statement that it did not appear that Plaintiff’s headaches “were sufficiently

                                   9   limiting to equal a listing,” neither conflicts with Dr. Sim’s opinion that Plaintiff’s hormonally

                                  10   triggered migraines will cause her to be absent from any employment for more than five days per

                                  11   month, nor does it otherwise detract from any of the work-preclusive conclusions or opinions

                                  12   rendered by Drs. Sims or Hutchinson. Thus, the court finds no merit in Defendant’s suggestion
Northern District of California
 United States District Court




                                  13   that “[t]his conflict alone precludes an award of benefits.” See Def.’s Mot. (dkt. 26) at 7.

                                  14          Defendant’s next argument is that further proceedings are required because the record

                                  15   contains evidence that Plaintiff disagreed with some of her earlier doctors about how to alter the

                                  16   course of treatment for her migraines which had been resistant to treatment and which her

                                  17   previous doctors had misdiagnosed as rebound headaches due to medication overuse. See id. at 8.

                                  18   However, Defendant’s argument in this regard is likewise unpersuasive because, as discussed

                                  19   above, Dr. Hutchinson explained that Plaintiff’s previous doctors had misdiagnosed the root cause

                                  20   of her migraine illness as well as its consequential resistance to treatment, noting that there was no

                                  21   evidence that the migraine illness was caused by medication overuse. Given the length of

                                  22   Plaintiff’s treatment relationship with Dr. Sims (well over two years), and given the fact that Dr.

                                  23   Hutchinson is a specialist in a field that is poorly understood within the rest of the medical

                                  24   community; the opinions of Drs. Sims and Hutchinson were due greater weight as a matter of law.

                                  25   See Benecke, 379 F.3d at 594 n.4 (A doctor’s specialized knowledge is especially relevant with

                                  26   respect to conditions that are “poorly understood” within the rest of the medical community.).

                                  27   Accordingly, Defendant’s suggestion that the misdiagnoses and misunderstandings of Plaintiff’s

                                  28   migraine illness by her earlier doctors constitute “conflicts” that require further proceedings to
                                                                                         15
                                         Case 1:19-cv-03050-RMI Document 39 Filed 09/03/20 Page 16 of 17




                                   1   allow the ALJ to reconcile those opinions with the opinions of Drs. Sims and Hutchinson is

                                   2   unpersuasive because, under the standards described above, on remand the ALJ would be required

                                   3   to give controlling weight to the opinions of Drs. Sims and Hutchinson and find Plaintiff disabled

                                   4   based on the VE’s testimony to the effect that there is no work in the national economy for any

                                   5   person who would be likely to miss as little as four days of work in an average month. See AR at

                                   6   119-20.

                                   7          Next, Defendant submits that medical records from 2015 reflect that Plaintiff told her

                                   8   doctors that she previously went to the gym three times a week and danced two times a week;

                                   9   thus, Defendant contends that “[e]xercising five times a week for much of the relevant period is

                                  10   inconsistent with debilitating migraines 10-15 days a week (sic), or at the very least creates an

                                  11   outstanding issue that should be developed on remand.” See Def.’s Mot. (dkt. 26) at 9. The

                                  12   notation to which Defendant refers appears on a medical intake form that inquired about Plaintiff’s
Northern District of California
 United States District Court




                                  13   exercise habits, and merely noted, “previously gym 3x/week, dancing 2x/week, but has been off

                                  14   for injury past 2 months.” AR at 487. However, this isolated notation does not rise to the level of

                                  15   creating the sort of conflict or outstanding issue that would require further proceedings as it

                                  16   neither raises any serious doubt that Plaintiff is in fact disabled based on the combination of the

                                  17   VE’s testimony and the opinions of Drs. Sims and Hutchinson, nor independently constitutes an

                                  18   ambiguity that needs to be developed through further proceedings. Instead, the court finds that this

                                  19   notation, from November of 2015, is inconsequential and that Defendant has seized upon it as a

                                  20   justification for further proceedings to no avail.

                                  21          In short, Defendant submits that a remand for further proceedings “would allow the ALJ to

                                  22   evaluate the (sic) Dr. Sim’s unaddressed opinion and the opinion [of Dr. Hutchinson] submitted to

                                  23   the Appeals Council, and resolve any conflicts in the evidence between those opinions and Dr.

                                  24   Joshi’s opinion, Plaintiff’s activity level, Dr. Kiger’s opinion, and her reluctance to follow Dr.

                                  25   Cho’s medical advice to take [certain] prophylactic medication[s].” See Def.’s Mot. (dkt. 26).

                                  26   However, for the reasons described above, none of the issues identified by Defendant represent

                                  27   any issues that require further record development, or any real conflicts that might cast any doubt

                                  28   at all on the reality that further administrative proceedings would serve no useful purpose because
                                                                                            16
                                         Case 1:19-cv-03050-RMI Document 39 Filed 09/03/20 Page 17 of 17




                                   1   on remand the ALJ would clearly be required to find Plaintiff disabled under the standards

                                   2   described above.

                                   3                                           CONCLUSION

                                   4          For the reasons stated above, Plaintiff’s Motion for Summary Judgment (dkt. 29) is

                                   5   GRANTED, and Defendants’ Motion for Remand for Further Proceedings (dkt. 26) is DENIED.

                                   6   Accordingly, the court REVERSES the decision of the Commissioner and REMANDS this

                                   7   matter for the immediate calculation and award of benefits.

                                   8          IT IS SO ORDERED.

                                   9   Dated: September 3, 2020

                                  10

                                  11
                                                                                                     ROBERT M. ILLMAN
                                  12                                                                 United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                       17
